COMPTON, Justice,
with whom BURKE, Justice, joins, dissenting in part.
I agree with the analysis adopted in Part II of the opinion of the court, and the result of its application set forth in Part III. However, I do not agree with Part IV.
The procedure suggested in Part IV was neither raised at trial, nor in the statement of points on appeal, nor in the briefs of the parties nor at oral argument. The court raises the issue, observing that the procedure would create conflict between sections of the rule. It then remarks that “we need not resolve that conflict here,” but *1012proceeds to suggest how it “believe[s]” the conflict should be resolved.
There is no adversity here of the kind we normally look for to determine whether an issue should be decided. The analysis suggested by the court is unmoored to any discourse by which we could become instructed as to the interests and issues at stake. This is an advisory opinion adrift on its own, binding this court to no course in the future.
Those who must look to legal interpretation to guide them in their business and personal affairs need as much certainty in the law as is possible. Announcement of a “belief” as to how an issue should be decided can create only uncertainty. When this issue is presented to us in an adversarial context, with genuine interests at stake to which we can anchor our analysis, our resolution may be different than what is expressed today. If there are those who have relied on the court’s expressed “belief,” and surely there will be, they will be justifiably dismayed and perhaps irreparably harmed.
The court fails to heed the advice many a lawyer has given a client: answer only the question asked, volunteer nothing. While perfection in the appellate process will never be achieved, we do not have to strive against it.